ORDER
WHEREAS, by its order dated April 26, 1993, this court suspended Michael G. Singer from the practice of law for a period of 30 days; and
WHEREAS, Michael G. Singer has filed with this court affidavits stating that he has complied fully with the requirements for reinstatement set forth in this court’s order of April 26, 1993; and
WHEREAS, the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying that Michael G. Singer has complied with the requirements for reinstatement set forth in this court’s order of April 26, 1993;
NOW, THEREFORE, IT IS HEREBY ORDERED,
1. That Michael G. Singer is reinstated to the practice of law in the State of Minnesota effective immediately, at which time he shall be placed on unsupervised probation for a period of 2 years in accordance with the conditions enumerated by this court in its order of April 26, 1993.
2. That Michael G. Singer successfully shall complete the professional responsibility portion of the multistate bar examination by April 26, 1994.